DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 10/27/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 10/27/2020 has been entered.
Claims 1-16 have been examined and are pending; claims 1, 9 and 12 are independent.
Claims 1-16 are allowed.
Response to Arguments/Remarks
Claims 1-16 are allowed.
Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system for security measure invalidation prevention device includes an acquisition unit that acquires invalidated security point information about an invalidated security point among security points each 
The closest prior art, as previously recited, Kartha (US 2012/0023546) is generally directed to a network system includes a plurality of endpoint computing resources, a business policy graph of a network that includes a set of the plurality of endpoint computing resources configured as a security domain, a set of policy enforcement points ("PEPs") configured to enforce network policies, and a network management module ("NMM"). The NMM is configured to receive an indication of a set of network policies to apply to the security domain, automatically determine a subset of PEPs of the set of PEPs are required to enforce the set of network policies based on physical network topology information readable by the NMM that includes information about the location of the endpoint computing resources and the set of PEPs within the network, and apply the network policies to the subset of PEPs in order to enforce the network policies against the set of endpoint computing resources of the security domain, Bussiere (US 2005/0108568) is generally directed to system and method to respond to intrusions detected on a network system including attached functions and a network infrastructure. The system includes means for receiving from an intrusion detection 
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 10/27/2020 with the amendment, prior art of reference does not teach at least the limitations of the independent claims 1, 9 and 12, those are further amended. None of Kartha, Bussiere and Kapoor, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claims 1, 9 and 12. For example, none of the cited prior art teaches or suggest the steps of acquiring invalidated security point information about an invalidated security point; determining whether a security event to be addressed with the measure function of the invalidated security point is present based on the invalidated security point information acquired at the acquiring; identifying a security point to which the measure function of the invalidated security point is able to be shifted when presence of the security event is determined; and issuing an alert in a case that no security point to which the measure function of the invalidated security point is able to be shifted is identified, wherein when there is no security point to which the measure function of the invalidated security point can be shifted, communication through the invalidated security point continues without bypassing the invalidated security point and without performing the measure function of the invalidated security point and an alarm is outputted, as a whole with the remaining limitations.
Therefore, the claims 1, 9 and 12 are considered allowable over the cited prior art.
As to claims 2-8, 10, 11, and 13-16, the claims are dependent from claims 1, 9 and 12 respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439